By the Court.

The objection is that the defendant is sued as administrator, while the declaration is against him personally on his own bond. But the objection is not well founded. He is described as J. L., trader, and surviving administrator, &c. This last is a true description of the defendant, and if it were not, it might bt rejected as surplusage, (a)
Bradbury for the plaintiff
Freeman for the defendant.

Respondant ouster awarded.


 Talmage vs. Chapel & Al. 16 Mass. Rep. 71. — Buffum vs. Chadwick, 8 Mass Rep. 103.